 

THIRD AMENDMENT TO

TO STOCK PURCHASE AGREEMENT

 

This THIRD AMENDMENT TO STOCK PURCHASE AGREEMENT (this “Amendment”) is entered
into as of this 29th day of June 2012, by and among Interleukin Genetics, Inc.,
a Delaware corporation (the “Company”), and Pyxis Innovations Inc., a Delaware
corporation (“Pyxis”). Unless otherwise defined in this Amendment, capitalized
terms used herein shall have the respective meanings ascribed thereto in the
Stock Purchase Agreement (defined below).

 

WHEREAS, the parties entered into that certain Stock Purchase Agreement dated
March 5, 2003, as amended on May 30, 2003 and February 28, 2005 (as so amended,
the “Stock Purchase Agreement”).

 

WHEREAS, in accordance with Section 8.6 of the Stock Purchase Agreement, the
parties mutually desire to modify certain of the terms and conditions of the
Stock Purchase Agreement, as set forth more specifically in this Amendment.

 

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

 

1.      Amendments to Stock Purchase Agreement. Pursuant to and in accordance
with Section 8.6 of the Stock Purchase Agreement, the following section of the
Stock Purchase Agreement is hereby amended as follows:

 

(A)      Section 6.8 of the Stock Purchase Agreement is hereby amended in its
entirety and replaced with the following:

 

“6.8. CORPORATE OPPORTUNITY POLICY. The Board of Directors of the Company has
adopted this Section 6.8 in accordance with Section 122(17) of the Delaware
General Corporate Law in order to regulate and define the conduct of certain
affairs of the Company as they may involve the Majority Stockholder and its
Affiliates (each as defined below), and the powers, rights, duties and
liabilities of the Company and its officers, directors and stockholders in
connection therewith. Nothing in this Section 6.8 will regulate or define the
conduct of the Majority Stockholder or an Affiliate with respect to affairs not
involving a corporate opportunity (as defined below). Moreover, nothing in this
Section 6.8 will prohibit the Company from entering into contractual
arrangements with the Majority Stockholder or an Affiliate that restrict the
Majority Stockholder or the Affiliate from engaging in activities otherwise
allowed by this Section 6.8, and the following provisions shall be subject to
any such contractual obligation of the Company.

 

6.8.1 DEFINITIONS. For purposes of this Section 6.8 only:

 

a.      A director of the Company who is Chairman or Vice Chairman of the Board
of Directors of the Company or of a committee thereof shall not be deemed to be
an officer of the Company by reason of holding such position (without regard to
whether such position is deemed an officer of the Company under the bylaws of
the Company), unless such person is a full-time employee of the Company.

 

 

 

 

b.      The term "MAJORITY STOCKHOLDER" shall mean (i) the Investor; (ii) any
wholly-owned subsidiary of Investor; (iii) any person or entity directly or
indirectly owning 50% or more interest in the outstanding voting stock of
Investor; (iv) any successors, by way of merger, consolidation or sale of all or
substantially all of the assets or stock, of Investor; and (v) any assignees or
other transferee of all of the equity interest of Investor.

 

c.      The term "AFFILIATE" shall mean a director, officer, or employee of the
Majority Stockholder. No person shall be deemed to be an Affiliate solely by
reason of his or her employment by or affiliation or relationship with the
Company.

 

d.      The term "CORPORATE OPPORTUNITY" shall consist of a business opportunity
that (i) an entity is financially able (including, for example, the ability of
the entity to obtain financing or raise capital in respect of such opportunity
within a reasonable amount of time) to undertake at the moment that the
opportunity becomes known, (ii) is, from its nature, in the line or lines of the
Company’s existing genetic testing business and is of practical advantage to it,
and (iii) is one in which the entity could, but for the provisions of this
Section 6.8, have an interest or reasonable expectancy.

 

6.8.2 CONDUCT OF MAJORITY STOCKHOLDER

 

a.      Except as the Majority Stockholder may otherwise agree in writing, the
Majority Stockholder shall have the right to engage, and shall have no duty to
refrain from engaging, in the same or similar activities or lines of business or
have an interest in the same classes or categories of corporate opportunities as
the Company.

 

b.      To the fullest extent permitted by law, the Majority Stockholder shall
not be liable to the Company or its other stockholders for breach of any
fiduciary duty by reason of any activities identified in paragraph 6.8.2.a above
of the Majority Stockholder, or the participation in such activities by the
Majority Stockholder.

 

c.      If the Majority Stockholder acquires knowledge of a potential
transaction or matter through means other than an Affiliate who is also a
director or officer of the Company, and such transaction or matter may be a
corporate opportunity for both the Majority Stockholder and the Company, to the
fullest extent permitted by law, the Majority Stockholder shall not (a) have a
duty to communicate or present such corporate opportunity to the Company, or (b)
be liable to the Company or its other stockholders for breach of any fiduciary
duty as a stockholder of the Company by reason of the fact that the Majority
Stockholder pursues or acquires such corporate opportunity for itself, directs
such corporate opportunity to another person or entity, or does not communicate
information regarding such corporate opportunity to the Company.

 

 

 

 

6.8.3 CONDUCT OF AFFILIATES.       If a director or officer of the Company who
is also an Affiliate, acquires knowledge of a potential transaction or matter
that may be a corporate opportunity for both the Company and the Majority
Stockholder then, to the fullest extent permitted by law, such director or
officer of the Company: (a) shall be deemed to have fully satisfied and
fulfilled the fiduciary duty of such director or officer to the Company and its
stockholders with respect to such corporate opportunity, (b)shall not be liable
to the Company or its other stockholders for breach of any fiduciary duty by
reason of the fact that the Majority Stockholder or any Affiliate pursues or
acquires such corporate opportunity for itself, himself, or herself, or directs
such corporate opportunity to the Majority Stockholder or any Affiliate or does
not communicate information regarding such corporate opportunity to the Company,
and (c) shall be deemed not to have breached his or her duty of loyalty to the
Company or its stockholders and not to have derived an improper personal benefit
therefrom; provided that such director or officer acts in a manner consistent
with the following:

 

a.      A corporate opportunity offered to any person who is an officer of the
Company (whether or not a director), and who is also a director but not an
officer or employee of the Majority Stockholder, shall belong to the Company,
unless such corporate opportunity is, in the first instance, expressly offered
to such person in writing solely in his or her capacity as a director of the
Majority Stockholder, in which case such corporate opportunity shall belong to
the Majority Stockholder.

 

b.      A corporate opportunity offered to any person who is a director but not
an officer of the Company, and who is also an officer (whether or not a
director) or employee of the Majority Stockholder, shall belong to the Company
only if such corporate opportunity is expressly offered to such person (i)
during or in connection with any meeting of the Company's Board of Directors, or
any committee thereof, or (ii) in writing solely in his or her capacity as a
director of the Company (and in such case in this Section 6.8.3.b(ii), the
Majority Stockholder shall use reasonable efforts to cause such person to
provide at least fifteen (15) days notice of such corporate opportunity to the
Company); otherwise such corporate opportunity shall belong to the Majority
Stockholder.

 

c.      Except as otherwise provided in paragraphs 6.8.3.a and 6.8.3.b, a
corporate opportunity offered to any person who is (i) an officer of both the
Company and the Majority Stockholder but not a director of either, (ii) a
director of both the Company and the Majority Stockholder but not an officer of
either, or (ii) a director and an officer of both the Company and the Majority
Stockholder, shall belong to (A) the Company if such corporate opportunity is
expressly offered to such person solely in his or her capacity as an officer or
director of the Company, and (B) the Majority Stockholder if such corporate
opportunity is expressly offered to such person in his or her capacity as an
officer or director of the Majority Stockholder.

 

 

 

 

6.8.4 GENERAL.    Any corporate opportunity that belongs to the Majority
Stockholder or an Affiliate, on the one hand, or to the Company, on the other
hand, pursuant to the foregoing provisions of this Section 6.8 shall not be
pursued by the other, unless and until the party to whom the corporate
opportunity belongs determines not to pursue the corporate opportunity and so
informs the other party in writing. Notwithstanding the preceding sentence or
any other provision of this Section 6.8, if the party to whom the corporate
opportunity belongs does not, within one year of receipt of notice of the
corporate opportunity, begin to pursue, or thereafter continue to pursue, such
corporate opportunity diligently and in good faith, the other party may then
pursue such corporate opportunity or direct it to another person.

 

For the avoidance of doubt, nothing herein is to be construed to expand any
powers, rights, duties, or liabilities of the Majority Stockholder or any
Affiliate, or to create any powers, rights, duties, or liabilities of the
Majority Stockholder or any Affiliate where they would otherwise not exist, in
either case in respect of or relating to the corporate opportunity doctrine
under the Delaware General Corporate Law or other applicable law.

 

Any person or entity purchasing or otherwise acquiring any interest in equity
securities of the Company shall be deemed to have notice of and to have
consented to the provisions of this Section 6.8. Neither the alteration,
amendment or repeal of this Section 6.8 nor the adoption of any provision of the
Company's Bylaws or Certificate of Incorporation inconsistent with this Section
6.8 shall eliminate or reduce the effect of this Section 6.8 in respect of any
matter occurring, or any cause of action, suit or claim that, but for this
Section 6.8, would accrue or arise, prior to such alteration, amendment, repeal
or adoption.

 

Anything in this Section 6.8 to the contrary notwithstanding, the foregoing
provisions of this Section 6.8 shall terminate, expire and have no further force
and effect on the date that no person who is a director, officer or employee of
the Company is also a director, officer, or employee of the Majority
Stockholder.”

 

2.      Reaffirmation of Stock Purchase Agreement.   The parties do hereby
ratify and reaffirm all of the terms and provisions of the Stock Purchase
Agreement, which, as amended by this Amendment, shall remain in full force and
effect as written.

 

3.      Counterparts.   This Amendment may be executed in multiple counterparts,
and on separate counterparts, each of which shall be deemed an original, but all
of which taken together shall constitute one and the same instrument. Any party
hereto may execute this Amendment by electronic signature, and the other parties
hereto will be entitled to rely on such signature as conclusive evidence that
this Amendment has been duly executed by such party.

 

 

 

 

4.      Governing Law.   This Amendment shall in all respects be construed in
accordance with and governed by the substantive laws of the State of Delaware,
without giving effect to the conflicts of law principles thereof.

 

5.      Headings; Interpretation.   The section headings contained in this
Amendment are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Amendment. The parties have participated
substantially in the negotiation and drafting of this Amendment and agree that
no ambiguity herein should be construed against the draftsman.

 

[Remainder of Page Intentionally Left Blank.]

 

 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Third Amendment
to Stock Purchase Agreement to be executed as of the date first above written.

 

  INTERLEUKIN GENETICS, INC.       By: /s/ Lewis H. Bender   Name: Lewis H.
Bender   Title: Chief Executive Officer       PYXIS INNOVATIONS INC.       By:
/s/ David J. Tuit   Name: David J. Tuit   Title: Assistant Treasurer

 



 

 